Citation Nr: 0325484	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
right elbow, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, including degenerative arthritis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for gouty 
arthritis of the ankles and the feet and residuals of 
bilateral ankle fractures, currently evaluated as 20 percent 
disabling.

4.  Entitlement to service connection for a back disorder, to 
include residuals of a back injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active military service from December 1983 to 
October 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in January 2002 and issued to the veteran in 
February 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The RO, in 
pertinent part, denied a request to reopen a claim of 
entitlement to service connection for residuals of a back 
injury.  The RO also denied an evaluation in excess of 10 
percent for right elbow arthritis, denied an evaluation in 
excess of 10 percent for residuals of a right knee injury, to 
include arthritis, and denied an evaluation in excess of 20 
percent for gouty arthritis of the ankles and feet and 
residuals of bilateral ankle fractures.  The veteran 
disagreed, and, following the issuance of a statement of the 
case, submitted a timely substantive appeal in April 2002. 

In November 2002, the Board undertook development of the 
claims listed on the title page of this REMAND.  The veteran 
indicated, in a statement received by the Board in February 
2003, that he had "numerous" clinical records available if 
needed, and that he had recently been declared 100 percent 
disabled by the Social Security Administration.  Further 
development to obtain these records should be undertaken.

Under the circumstances, given the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board cannot, at this time, decide the case.  The 
Board must remand the claim to afford the veteran due process 
of law as defined by the Federal Circuit decision.  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO should again advise the 
veteran of the evidence necessary to 
substantiate his claims.  The veteran and 
his representative should be specifically 
advised of the period of time in which 
the veteran may timely submit or identify 
evidence which might substantiate any of 
his claims.  

2.  In particular, the RO should advise 
the veteran to identify with specificity 
the name and address of each provider 
from whom any of the "numerous" medical 
records referenced in the statement 
received in February 2003 may be 
obtained.  Advise the veteran that his 
military medical records, and records of 
post-service clinical treatment proximate 
to military service, would be the most 
persuasive evidence as to his claim for 
service connection for residuals of a 
back injury, but that the records of his 
most recent clinical treatment for right 
elbow, right knee, or gouty 
arthritis/fracture of the ankles 
disabilities would be the most persuasive 
evidence regarding his claims for 
increased evaluations.

3.  The RO should obtain the veteran's 
Social Security Administration records, 
particularly the favorable decision 
referenced in the statement the veteran 
submitted in February 2003, and the list 
of clinical records supporting that 
decision.  If any of the listed clinical 
records are not associated with the 
claims file, the RO should obtain those 
records.  

4.  The veteran should be advised that 
that he should submit or identify any VA 
or private (non-VA) provider 


of medical care relevant to the claim for 
service connection for a back injury or 
to the claims for increased evaluations 
for right elbow or right knee 
disabilities and gouty arthritis 
affecting the ankles and feet/bilateral 
ankle fractures.  VA clinical records 
from March 2001 to the present should be 
obtained from any VA clinical providers.

The RO should ask the veteran to 
identify, in particular, whether there 
are any additional treatment records at 
Madison Medical Center, Frederickstown, 
Missouri, especially prior to August 
2000, and whether there are any 
additional treatment records available 
from K. Ratana, MD, or from the provider 
who authorized an August 2000 MRI 
(magnetic resonance imaging) examination 
of the lumbar spine.  The RO should ask 
the veteran if he knows whether there are 
any additional treatment records 
regarding his treatment at Walter Reed 
Army Medical Center, Washington, DC, 
which have not been associated with his 
service medical records.

The RO should obtain the veteran's 
medical records from each identified VA 
Medical Center, requesting progress 
notes, medication records, reports of 
imaging examinations, reports of 
laboratory tests, operative reports, and 
the discharge summary of any inpatient 
hospitalization(s), for the period from 
October 1997 to the present, and request 
clinical records from each private 
provider or facility identified by the 
veteran, to include, in particular, 
reports of radiologic or imaging 
examinations.  The RO should request 
records of any treatment for a back 
disorder, right elbow disability, 


right knee disability, gout, or 
arthritis, during the period identified 
by the veteran.  If no date of treatment 
is provided by the veteran, request 
records from October 1997 to the present.

5.  The veteran should be afforded 
another opportunity to identify the 
hospitals at which he received inpatient 
treatment during service, and the 
approximate dates of those inpatient 
hospitalizations, if possible.  He should 
identify the year of an inpatient 
hospitalization at Whiteman Air Force 
Base, and confirm whether he was 
hospitalized in April 1994 to May 1994 in 
Landstuhl, Germany.  The RO should then 
request that the National Personnel 
Records Center (NPRC) search for 
separately-filed inpatient hospital 
records, especially all reports of 
radiologic examinations and admission 
history and physicals and discharge 
summaries, to include records of a 1994 
hospitalization at Landstuhl, Germany and 
records of a hospitalization at Whiteman 
Air Force Base.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

6.  The RO should advise the veteran that 
he may submit or identify alternative 
types of evidence that might be relevant 
to substantiate his claims, including, 
but not limited to: statements of 
individuals who might have had an 
opportunity to observe symptoms of his 
right elbow, right knee, or gouty 
arthritis/ankle disabilities, or who had 
an opportunity to observe a back disorder 
within the first year following his 
service discharge; reports of insurance 
medical examinations; medical 
examinations for purposes of education; 
student 


clinical records; and, employment medical 
record, records of sick leave usage and 
the reasons for sick leave use, or 
statements from the employer. 

7.  After the development directed above 
has been conducted, or the time period 
for response has expired, the RO should 
determine whether any other development, 
to include VA examination(s) is/are 
necessary.  If VA examination is 
necessary, the veteran should be afforded 
VA rheumatology, orthopedic, or other 
examination as appropriate.  

8.  After the preceding has been 
accomplished and further development as 
may be subsequently deemed necessary 
undertaken, the veteran's claims should 
be re-adjudicated.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The veteran should be afforded 
the applicable period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


